BbogdeN, J.
There was evidence tending to show that the claimant had suffered an injury by accident in the course of his employment. There was evidence to the contrary. The Industrial Commission is a tribunal established by law to find the facts in the first instance. In the exercise of the power so delegated by statute it has found upon conflicting and competent evidence that the claimant was not injured by accident in the course of his employment. Consequently, upon this record, such finding is determinative. The accepted and established principle of law applicable was stated in Greer v. Laundry, 202 N. C., 729, 164 S. E., 116, as follows: “The conflicting evidence was considered by both Commissioner Dorsett and by the full Commission. The findings of fact made by Commissioner Dorsett and approved by the full *711Commission, were conclusive and binding on tbe judge of tbe Superior Court.” Wimbish v. Detective Co., 202 N. C., 800, 164 S. E., 344. See Mutual Liability Ins. Co. v. Savage, 174 S. E., 363. Therefore, tbe trial judge improvidently ordered an award.
Reversed.
Schbnok, J., took no part in tbe consideration or decision of tbis case.